Moore, C. J.
The respondent, who was an alderman of the city of Grand Rapids, was convicted of accepting a bribe. He has brought the case here by writ of error.
We quote from the brief of his counsel:
“ There is but one question involved in this case: Was the proposed water contract as to which it is alleged the respondent was bribed ‘ a question, cause, or proceeding which might, by law, be brought before him in his official capacity’ (as alderman of the city of Grand Rapids), as required by the statute under which this prosecution is brought, and as charged in the information filed against him?”
Counsel contend the answer to this question should be in the negative.
This precise question was before us in the case of People v. Mol, 137 Mich. 692. In that case Justice Grant quoted the statute which it is claimed governs this proceeding (section 11312, 3 Comp. Laws), and held it applied to this case. As to that part of his opinion all the other Justices concurred.'
The conviction is affirmed, and the ease is remanded for further proceedings.
The other Justices concurred.